State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered:   March 19, 2015                  105045
                                                       105046
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

DONALD W. EVANS,
                    Appellant.
________________________________


Calendar Date:   January 20, 2015

Before:   McCarthy, J.P., Garry, Egan Jr. and Devine, JJ.

                             __________


     Tracy A. Donovan-Laughlin, Cherry Valley, for appellant.

      Weeden A. Wetmore, District Attorney, Elmira, for
respondent.

                             __________


      Appeal from a judgment of the County Court of Chemung
County (Buckley, J.), rendered March 12, 2012, convicting
defendant upon his plea of guilty of the crimes of attempted
assault in the second degree and driving while intoxicated.

      In satisfaction of the charges contained in two
indictments, defendant pleaded guilty to attempted assault in the
second degree and driving while intoxicated. Under the terms of
the plea agreement, he was to be sentenced to 1½ to 3 years in
prison on the former charge and one year in jail on the latter
charge, to run concurrently. He subsequently was sentenced as a
second felony offender in accordance with the terms of the plea
agreement and he now appeals.
                              -2-                  105045
                                                   105046

      Appellate counsel seeks to be relieved of her assignment of
representing defendant on the ground that there are no
nonfrivolous issues that may be raised on appeal. Based upon our
review of the record and counsel's brief, we agree. Therefore,
the judgment is affirmed and counsel's request for leave to
withdraw is granted (see People v Cruwys, 113 AD3d 979, 980
[1985], lv denied 67 NY2d 650 [1986]; see generally People v
Stokes, 95 NY2d 633 [2001]).

     McCarthy, J.P., Garry, Egan Jr. and Devine, JJ., concur.



      ORDERED that the judgment is affirmed, and application to
be relieved of assignment granted.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court